 1   Rebecca C. Padilla, SBN: 248605
     POTTER, COHEN & SAMULON
 2   3852 E. Colorado Blvd.
 3   Pasadena, CA 91107
     Telephone: (626) 795-0681
 4   Facsimile: (626) 795-0725
     E-mail: rpadilla@pottercohenlaw.com
 5
 6   Attorney for Plaintiff
 7
                          UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
                                  WESTERN DIVISION
10
11   JAIME CONTRERAS,                        )   Case No.: CV 17-7049 KS
                                             )
12                Plaintiff,                 )   {PROPOSED} ORDER AWARDING
           vs.                               )   EQUAL ACCESS TO JUSTICE
13
                                             )   ACT ATTORNEY FEES
14   NANCY A. BERRYHILL, Acting              )   PURSUANT TO 28 U.S.C. § 2412(d)
     Commissioner of Social Security,        )
15                                           )
16                Defendant                  )
                                             )
17
18         Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act Fees, Costs, and Expenses:
20         IT IS ORDERED that the Commissioner shall pay the amount of $3,600.00
21   (Three Thousand Six Hundred Dollars and No Cents) for fees, as authorized by 28
22   U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
23
24
     Dated: December 26, 2018        _______________________________________
                                     ___________________________________
25
                                     HON NORABLE KAREN L. STEVENSON
                                     HONORABLE
26                                   UNITED STATES MAGISTRATE JUDGE

                                             -1-
